 



Exhibit 10.2
Valeant Pharmaceuticals International
2006 Equity Incentive Plan
Restricted Stock Unit Award Agreement
     Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”)
and this Restricted Stock Unit Award Agreement (“Agreement”), Valeant
Pharmaceuticals International (the “Company”) has awarded you a Restricted Stock
Unit pursuant to Section 6(b) of the Company’s 2006 Equity Incentive Plan (the
“Plan”) for the number of shares of the Company’s common stock (“Common Stock”)
indicated in the Grant Notice (collectively, the “Award”). Capitalized terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.
     The details of your Award are as follows.
     1. Consideration. Consideration for this Award is satisfied by your
services to the Company.
     2. Vesting. Subject to the limitations contained herein, your Award will
vest as provided in the Grant Notice provided that vesting will cease upon
termination of your Continuous Service. Vested shares of Common Stock subject to
your Award may be forfeited to the extent provided in Section 4 of this
Agreement.
     3. Dividend Equivalents. Dividend equivalents will be credited in respect
of shares covered this Award. Such dividend equivalents will be converted into
additional shares covered by this Award by dividing (i) the aggregate amount or
value of the dividends paid with respect to that number of shares of Common
Stock equal to the number of shares covered by this Award by (ii) the fair
market value per share of Common Stock on the payment date for such dividend.
The additional shares of Common Stock credited by reason of such dividend
equivalents will be subject to all the terms and conditions of this Award and
shall vest and shall be distributed only upon the vesting and distribution of
the underlying shares with respect to which the dividend equivalents were
granted.
     4. Distribution of Shares of Common Stock. The Company will deliver to you
a number of shares of Common Stock equal to the number of vested shares of
Common Stock subject to your Award, as well as dividend equivalents credited
with respect to such shares, on the date that is the first anniversary of the
date of your termination of service as a member of the Board that qualifies as a
“separation from service” for purposes of Section 409A of the Code, or if
earlier, as soon as administratively practicable after the date of your death;
provided, that, notwithstanding anything in the Plan to the contrary, if the
Company terminates your service for Cause, then you shall forfeit any right
under a vested Award to such distribution of Common Stock. Notwithstanding the
foregoing, in the event that the Company determines that your sale of shares of
Company Stock on the date the shares subject to the Award are scheduled to be
delivered (the “Original Distribution Date”) would violate its policy regarding
insider trading of the Common Stock, as determined by the Company in accordance
with such policy, then such shares shall not be delivered on such Original
Distribution Date and shall instead be delivered as soon as practicable
following the next date that you could sell such shares

 



--------------------------------------------------------------------------------



 



pursuant to such policy; provided, however, that in no event shall the delivery
of the shares be delayed pursuant to this provision beyond the later of:
(1) December 31st of the same calendar year of the Original Distribution Date,
or (2) the 15th day of the third calendar month following the Original
Distribution Date.
     5. Number of Shares. The number of shares of Common Stock subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. The Company will establish a bookkeeping account to
reflect the number of shares that are subject to your Award and the Fair Market
Value of the shares that are subject to your Award. However, you will not be
deemed to be the holder of, or to have any of the rights of a stockholder with
respect to, any shares of Common Stock subject to your Award (including but not
limited to stockholder voting rights) unless and until the shares have been
delivered to in accordance with Section 4 of this Agreement.
     6. Compliance with Section 409A of the Internal Revenue Code.
Notwithstanding anything to the contrary set forth herein, the Company may amend
this Agreement and your Award at any time and in any and all respects without
your consent as the Company may, in its sole discretion, deem appropriate in
order to comply with the requirements of the Treasury Department regulations and
other guidance governing Section 409A of the Code. The Company will notify you
of any such changes made to this Agreement and your Award.
     7. Securities Law Compliance. You may not be issued any shares of Common
Stock under your Award unless the shares are either (i) then registered under
the Securities Act or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act. Your Award
must also comply with other applicable laws and regulations governing the Award,
and you shall not receive such shares if the Company determines that such
receipt would not be in material compliance with such laws and regulations.
     8. Restrictive Legends. The shares of Common Stock issued under your Award
shall be endorsed with appropriate legends, if any, determined by the Company.
     9. Transferability. Your Award is not transferable, except by will or by
the laws of descent and distribution. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, will thereafter
be entitled to receive any distribution of shares of Common Stock pursuant to
Section 4 of this Agreement.
     10. Award Not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue such
service. In addition, nothing in your Award will obligate the Company or an
Affiliate, their respective stockholders, boards of directors or employees to
continue any relationship that you might have as a Director or Consultant to the
Company or an Affiliate.
     11. Unsecured Obligation. Your Award is unfunded, and as a holder of a
vested Restricted Stock Unit, you will be considered an unsecured creditor of
the Company with respect

2.



--------------------------------------------------------------------------------



 



to the Company’s obligation, if any, to issue shares of Common Stock pursuant to
this Agreement. You will not have voting or any other rights as a stockholder of
the Company with respect to the shares of Common Stock subject to your Award
until such shares of Common Stock are issued to you pursuant to Section 4 of
this Agreement. Upon such issuance, you will obtain full voting and other rights
as a stockholder of the Company. Nothing contained in this Agreement, and no
action taken pursuant to its provisions, will create or be construed to create a
trust of any kind or a fiduciary relationship between you and the Company or any
other person.
     12. Withholding Obligations.
          (a) On or before the time you receive a distribution of shares of
Common Stock pursuant to your Award, or at any time thereafter as requested by
the Company, you hereby authorize any required withholding from the shares of
Common Stock, payroll and any other amounts payable to you and otherwise agree
to make adequate provision for any sums required to satisfy the Federal, state,
local and foreign tax withholding obligations of the Company or an Affiliate, if
any, which arise in connection with your Award.
          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company will have no obligation to issue a
certificate for such shares of Common Stock.
     13. Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
     14. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and will not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     15. Amendment. Nothing in this Agreement shall restrict the Company’s
ability to exercise its discretionary authority pursuant to Section 2 of the
Plan; provided, however, that no such action may, without your consent,
adversely affect your rights under your Award and this Agreement.
Notwithstanding the foregoing, the Company may amend this Agreement and your
Award without your consent as provided in Section 6 of this Agreement. Without
limiting the foregoing, the Board (or appropriate committee thereof) reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
grant as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
will be applicable only to rights relating to that portion of the Award which is
then subject to restrictions as provided herein.
     16. Miscellaneous.
          (a) The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

3.



--------------------------------------------------------------------------------



 



          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     17. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control. The Board (or appropriate
committee thereof) will have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation, and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Board (or appropriate committee thereof) will be final and binding upon you, the
Company, and all other interested persons. No member of the Board (or
appropriate committee thereof) will be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan or
this Agreement.
     18. Effect on Other Benefit Plans. The value of the Award subject to this
Agreement will not be included as compensation, earnings, salaries, or other
similar terms used when calculating the benefits under any benefit plan
sponsored by the Company or any Affiliate except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s or any Affiliate’s benefit plans.
     19. Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.
     20. Resolution of Disputes. To ensure rapid and economical resolution of
any disputes that may arise under the Plan and this Agreement with respect to
your Award, you and the Company agree that any and all disputes, claims, or
controversies of any nature whatsoever arising from or regarding the
interpretation, performance, enforcement or breach of the Plan and this
Agreement with respect to your Award (excluding, however, any dispute that may
arise with respect to a termination for Cause as provided in Section 4 of this
Agreement) shall be resolved, to the fullest extent allowed by law, by
confidential, final and binding arbitration conducted by

4.



--------------------------------------------------------------------------------



 



Judicial Arbitration and Mediation Services, Inc. (“JAMS”) in Orange County,
California, under the then-existing JAMS rules, using a single arbitrator. The
arbitration shall be completed within six (6) months from the date the demand
for arbitration is filed with JAMS, provided that the arbitrator may extend such
date for good reason as determined in his sole discretion. The arbitrator shall:
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and (b)
issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. Nothing in this Agreement
is intended to prevent either you or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration. The arbitrator, and not a court, shall be authorized to determine
whether the provisions of this Section 20 apply to a dispute, controversy or
claim sought to be resolved in accordance with these arbitration procedures.
Notwithstanding the foregoing, neither party shall be permitted to initiate a
demand for arbitration until it has participated in a non-binding mediation
conducted by JAMS, after providing notice to the other party. Both parties shall
participate in such a mediation within forty-five (45) days of delivery of such
notice. If the parties cannot mutually agree upon a mediator within ten
(10) days of such notice, then a mediator shall be designated by JAMS.
     21. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

5.